COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON
                                      MEMORANDUM ORDER
Appellate case name:       Ofelia Villagran Gonzalez v. Emma Gonzalez Gutierrez, Individually
                           and a/n/f of Kristopher Gutierrez
Appellate case number:     01-12-01157-CV
Trial court case number: 1132026
Trial court:               333rd District Court of Harris County
        The complete record in this automobile collision case was filed on January 17, 2013. On
March 22, 2013, appellant, Ofelia Villagran Gonzalez, filed a “Notice of Automatic Stay,”
stating that her insurer, Santa Fe Auto Insurance Company (“SFAIC”), had been placed into
receivership by the State of Texas, pursuant to Texas Insurance Code, Chapter 443 (the “Insurer
Receivership Act”). Appellant’s notice attached a copy of the receivership court’s March 8, 2013
“Order Appointing Rehabilitator and Permanent Injunction.” See State of Texas v. Santa Fe Auto
Ins. Co., No. D-1-GV-13-000204 (419th Dist. Court, Travis County, Tex., March 8, 2013, order).
       The receivership court’s order appointed the Commissioner of Insurance for the State of
Texas to act as rehabilitator and enjoined any party asserting claims or causes of action against
SFAIC from
       4.9 Making any claim, charge, or offset or commencing or prosecuting any action,
       appeal, . . . or obtaining any preference, judgment, attachment, garnishment, or
       other lien, or making any levy against [SFAIC], [SFAIC’s] property or the
       Rehabilitator, except as permitted by a rehabilitation plan approved under [Texas
       Insurance Code section 443.103] or as otherwise permitted by [Chapter 443].
Id. (emphasis added.) The order further provided that an “automatic stay is in effect with respect
to actions against any insured of [SFAIC] for which [SFAIC] is liable under a policy of
insurance, or is obligated to defend such insured, pursuant to TEX. INS. CODE § 443.008(d). Such
stay shall continue for 90 days after the date of this order, or such further time as ordered by [the
receivership court].” See id.; see also TEX. INS. CODE ANN. § 443.008(d) (West Supp. 2013)
(providing that, with exceptions, commencement of proceeding under this chapter operates as
stay as to all persons of, inter alia, any judicial action and stay terminates 90 days after
appointment of receiver unless extended by order of receivership court).
        On April 24, 2013, upon consideration of appellant’s “Notice of Automatic Stay,” this
Court entered an order staying all proceedings in this appeal until June 6, 2013, or until further
order of the receivership court. The parties were directed to notify this Court when the stay was
lifted.
        On April 25, 2013, appellant filed another “Notice of Automatic Stay of Proceedings.”
Appellant’s notice stated on April 5, 2013, SFAIC was (1) declared insolvent and placed into
liquidation by the receivership court and (2) designated as an impaired insurer by the Texas
Commissioner of Insurance pursuant to Official Order No. 2432, which was attached to the
notice. Pursuant to Texas Insurance Code Chapter 462 (the “Guaranty Act”), the Texas Property
and Casualty Insurance Guaranty Association became obligated to defend insureds under SFAIC
policies. See TEX. INS. CODE ANN. §§ 462.201, 462.301 (West 2009). To permit the association
to properly defend a pending cause of action, the Guaranty Act imposes an automatic six month
stay beginning on the later of the date of designation as an impaired insurer or the date an
ancillary proceeding is brought in the state. See TEX. INS. CODE ANN. § 462.309 (West 2009).
Therefore, this appeal was under a statutory stay until October 5, 2013.
       The statutory stay expired on October 5, 2013 and no party has filed any additional
notices indicating an extension of the stay. Accordingly, we REINSTATE this case on the
Court’s active docket.
        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
date the appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
        Any party may request that we reconsider this order by demonstrating that the case is
subject to further stay.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: April 8, 2014